UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8097 Ensco plc (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation or organization) 6 Chesterfield Gardens London, England (Address of principal executive offices) 98-0635229 (I.R.S. Employer Identification No.) W1J 5BQ (Zip Code) Registrant's telephone number, including area code: 44 (0) 20 7659 4660 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Accelerated filer o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of April 25, 2011, there were 143,430,388 American depositary shares of the registrant issued and outstanding, each representing one Class A ordinary share. ENSCO PLC INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 5 Report of Independent Registered Public Accounting Firm 5 Condensed ConsolidatedStatements of Income Three Months Ended March 31, 2011 and 2010 6 Condensed Consolidated Balance Sheets March 31, 2011 and December 31, 2010 7 Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 8 Notes to Condensed Consolidated Financial Statements 9 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 4. CONTROLS AND PROCEDURES 39 PART II OTHER INFORMATION ITEM 1. LEGALPROCEEDINGS 40 ITEM 1A.
